Citation Nr: 1616337	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active duty service from February 1967 to February 1971, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2013.  This matter was originally on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case for additional development in September 2013.  Specifically, the Board directed that the Veteran be scheduled for a VA examination for an opinion as to etiology of his peripheral neuropathy of the upper and lower extremities. The examiner was directed to provide a complete rationale for all opinions expressed and conclusions reached.

The Veteran underwent VA examination in November 2013.  After physical examination of the Veteran and review of the claims file, the examiner opined that the evidence suggests that the onset of the neuropathy was some thirty plus years after discharge from service and thus does not fulfill the criteria established by the VA: "VA presumes Veterans' early-onset peripheral neuropathy is related to their exposure to Agent Orange or other herbicides during service when the disease appears within one year of exposure to a degree of at least 10 percent disabling by VA's rating regulations."  The examiner, therefore, considered it less likely than not that the Veteran's peripheral neuropathy had its onset in service or is otherwise related to service, including Agent Orange exposure during service.

The Board finds that the November 2013 opinion is inadequate and does not address the Board's September 2013 remand directives.  In this case, the rationale provided by the examiner was that the Veteran's peripheral neuropathy did not emerge within one year of his presumed exposure to Agent Orange and was thus not related to service under the presumptive provisions.  The mere fact that service connection is not established on the basis of presumptive laws and regulations, however, does not prevent the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board does not need a medical opinion to determine if the presumptive laws and regulations apply, rather the Board requires a medical opinion that addresses whether this particular Veteran's peripheral neuropathy was actually caused by his conceded exposure to Agent Orange during service. 

Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his peripheral neuropathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
  
2.  The case should be referred to a VA neurologist for an addendum opinion regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  The neurologist is to be provided access to Virtual VA and VBMS and must specify in the addendum report that Virtual VA and VBMS records have been reviewed.   

The examiner should provide opinions as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his conceded in-service exposure to herbicides?  In addition to other relevant evidence of record, the examiner should address the opinion provided by Dr. D.J.H on May 22, 2009, which opined that, as the source of the Veteran's neuropathy has not been discovered, the neuropathy "definitely could be related" to Agent Orange exposure.  

(b) Whether it is at least as likely as not (50 percent greater probability) that the Veteran's peripheral neuropathy was otherwise incurred in or related to his military service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the addendum report should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




